DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub: 2018/0233688 A1), hereinafter Chen, in view of Jung et al. (US PGpub:  2010/0176380 A1), herein after Jung.
Regarding claim 1, Chen teaches a light-emitting device comprising: a first electrode (FIG. 1, 101); a second electrode (107) facing the first electrode; an emission layer (104) disposed between the first electrode and the second electrode; and a first charge transport layer (103) disposed between the first electrode and the emission layer, wherein a band gap energy of the emission layer and a band gap energy of the first charge transport layer are different from each other, the emission layer comprises a first perovskite compound (Paragraph [0051]-[0052]), and the first charge transport layer consists of a second perovskite compound (Paragraph [0049]-[0050]) .
Chen does not explicitly teach a band gap energy of the emission layer and a band gap energy of the first charge transport layer are different from each other.
However, it is known in the industry, otherwise charge injection will not occur. Charge flow happens because of the bandgap difference. This taught in Chen or Jung et al (US PGpub:  2010/0176380 A1) in paragraph [0133] or LEE et al. (US 20200181157 A1) in Paragraph [0125], [0126], [0130]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Chen’s light-emitting device to modify with teachings as described by Jung et al or  LEE et al. such that it is possible to inject charge in order to achieve a low voltage driving and high efficiency characteristic.
Regarding claim 2, Chen teaches the light-emitting device of claim 1, wherein the first charge transport layer does not contain an organic compound or a metal oxide (Paragraphs [0050]).
Regarding claim 3, Chen teaches the light-emitting device of claim 1, wherein the first perovskite compound and the second perovskite compound are different from each other (Paragraphs [0049]-[0053]. The structure is made with different compound).
Regarding claim 4, Chen teaches the light-emitting device of claim 1, wherein the emission layer is in direct contact with the first charge transport layer (FIG. 2. EML and HTL are in direct contact).
Regarding claim 5, Chen teaches the light-emitting device of claim 1, wherein the band gap energy of the emission layer is less than the band gap energy of the first charge transport layer (Paragraphs [0078]. Hole injection to the EML will happen because of the bandgap of EML being higher than HTL).
Regarding claim 6, Chen teaches the light-emitting device of claim 1, wherein the first perovskite compound is represented by Formula 1, and the second perovskite compound is represented by Formula 2: Formula 1 [A1][B1][X1]3 Formula 2 [A2][B2][X213 wherein, in Formulae 1 and 2, A' and A2 are each independently a monovalent organic cation, a monovalent inorganic cation, or a combination thereof, B1 and B2 are each independently a divalent metal cation, a divalent metalloid cation, or a combination thereof, and X1 and X2 are each independently at least one monovalent halogen ion (Paragraphs [0062]-[0063], [0050]-[0052], [0072]-[0073]). 
Regarding claim 7, Chen teaches the organic light-emitting device of claim 6, wherein A1 and A2 are each independently an ammonium ion, an alkylammonium ion, an arylammonium ion, an arylalkylammonium ion, a formamidinium ion, an alkylamidinium ion, arylamidinium ion, arylalkylamidinium ion, an alkali metal ion, or a combination thereof, B1 and B2 are each independently Pb2+, Sn2+, Bi2+, Sb2+, Cu2+, Ag2+, Au2+, La2+, Ce2+, Pr2+, Nd2+, Pm2+, Sm2+, Eu2+, Gd2+, Tb2+, Dy2+, Ho2+, Er2+, Tm2+, Yb2+, Lu2+, Be2+, Mg2+, Ca2+, Sr2+, Ba2+, Ra2+, or a combination thereof, and X1 and X2 are each independently C-, Br, 1-, or a combination thereof (Paragraphs [0062]-[0063], [0050]-[0052], [0072]-[0073]).
Regarding claim 8, Chen teaches the light-emitting device of claim 6, wherein A1 and A2 are each independently a methylammonium ion, a formamidinium ion, Cs+, or a combination thereof,X1 and X2 are each independently C-, Br, or a combination thereof (Paragraphs [0062]-[0063], [0050]-[0052], [0072]-[0073]).
Regarding claim 9, Chen teaches the light-emitting device of claim 1, wherein the first electrode is an anode (101), the second electrode (107) is a cathode, and the first charge transport layer(103) is a hole transport layer; or the first electrode is a cathode, the second electrode is an anode, and the first charge transport layer is an electron transport layer (FIG.1).
Regarding claim 10, Chen teaches the  light-emitting device of claim 1, further comprising a second charge transport layer (ETL, 105) disposed between the emission layer(104)  and the second electrode (107), wherein the band gap energy of the emission layer and a band gap energy of the second charge transport layer are different from each other (FIG. 1, Paragraphs [0078]. Hole injection to the EML will happen because of the bandgap of EML being higher than HTL).
Regarding claim 11, Chen teaches the light-emitting device of claim 10, wherein the second charge transport layer does not contain an organic compound or a metal oxide (Paragraphs [0050]-[0054]).
Regarding claim 12, Chen teaches the light-emitting device of claim 10, wherein the emission layer is in direct contact with the second charge transport layer (FIG. 1).
Regarding claim 13, Chen teaches the light-emitting device of claim 10, wherein the band gap energy of the emission layer is less than the band gap energy of the second charge transport layer (FIG. 1, Paragraphs [0078]. Electron injection to the EML will happen because of the bandgap of EML being lower than ETL).
Regarding claim 14, Chen teaches the light-emitting device of claim 10, wherein the second charge transport layer comprises a third perovskite compound (Paragraph [0054]).
Regarding claim 15, Chen teaches the light-emitting device of claim 14, wherein the second charge transport layer consists of the third perovskite compound (Paragraph [0054]).
Regarding claim 16, Chen teaches the light-emitting device of claim 14, wherein the first perovskite compound (EML perovskite compound) and the third perovskite compound ETL perovskite compound) are different from each other (Paragraphs [0050]-[0054]).
Regarding claim 17, Chen teaches the light-emitting device of claim 14, wherein the third perovskite compound is represented by Formula 3: Formula 3 [A3] [B3] [X3]3 wherein, in Formula 3, A3 is a monovalent organic cation, a monovalent inorganic cation, or a combination thereof, B3 is a divalent metal cation, a divalent metalloid cation, or a combination thereof, and X3 is at least one monovalent halogen ion (Paragraphs [0062]-[0063], [0050]-[0052], [0072]-[0073]).
Regarding claim 18, Chen teaches the light-emitting device of claim 10, wherein the first electrode is an anode (101), the second electrode is a cathode (107), the first charge transport layer is a hole transport layer (103), and the second charge transport layer is an electron transport layer (105); or the first electrode is a cathode, the second electrode is an anode, the first charge transport layer is an electron transport layer, and the second charge transport layer is a hole transport layer (FIG. 1).
Claims 19-20 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub: 2018/0233688 A1), hereinafter Chen, in view of KANG; Namsu (US PGpub:  2018/0026084 A1), herein after KANG.
Regarding claim 19, Chen teaches a light-emitting device comprising: a first electrode (101, FIG. 1); a second electrode (107) facing the first electrode; and light-emitting units (104) disposed between the first electrode and the second electrode , wherein n is a natural number of 2 or greater, an nth light-emitting unit among the n light-emitting units comprises an nth emission layer and an nth first charge transport layer, and a band gap energy of the nth emission layer is different from a band gap energy of the nth first charge transport layer, an n-1th light-emitting unit among the light-emitting units comprises an n-1th emission layer and an n-1 th first charge transport layer, and a band gap energy of the n-1th emission layer is different from a band gap energy of the n-1th first charge transport layer, the n-1th first charge transport layer is disposed between the nth emission layer and the n-1th emission layer, each of the nth emission layer and the n-1th emission layer independently comprises a first perovskite compound, and each of the nth first charge transport layer and the n-1th first charge transport layer independently consists of a second perovskite compound (FIG. 1, Paragraph [0049]-[0053], Paragraph [0072-[0073]).
Chen does not explicitly teach n light emitting units or n-1 emission layer or nth charge transport layer and  band gap energy of the emission layer and a band gap energy of the first charge transport layer are different from each other.
However, it is known in the industry, otherwise charge injection will not occur. Charge flow happens because of the bandgap difference, these layers (EML and ETL)  are constituted differently. This taught in Chen or KANG in FIG. 5A, 5B and Paragraph [0080]- [0130]). KANG also teaches multiple (n number where n is 2 or more) EML, multiple ETL in FIG. 5A, 5B and Paragraph [0080]- [0130]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Chen’s light-emitting device to modify with teachings as described by Jung et al or  LEE et al. such that it is possible to inject charge in order to achieve a low voltage driving and high efficiency characteristic.
Regarding claim 20, Chen does not explicitly teach the light-emitting device of claim 19, wherein the nth emission layer is in direct contact with the nth first charge transport layer, the n-1th emission layer is in direct contact with the n-1th first charge transport layer, and the n-1th emission layer is in direct contact with the nth first charge transport layer.
However, KANG also teaches multiple (n number where n is 2 or more) EML, multiple ETL in FIG. 5A, 5B and Paragraph [0080]- [0130]) and the nth emission layer is in direct contact with the nth first charge transport layer, the n-1th emission layer is in direct contact with the n-1th first charge transport layer, and the n-1th emission layer is in direct contact with the nth first charge transport layer (FIG. 5A, 5B)
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Chen’s light-emitting device to modify with teachings as described by KANG such that it is possible to improve driving efficiency and lifespan.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828